--------------------------------------------------------------------------------


EXHIBIT 10.2
 
BUSINESS COOPERATION AGREEMENT
 
This BUSINESS COOPERATION AGREEMENT (the “Agreement”) is made as of this 28th
day of February, 2008, by and between Intelligentias, Inc., a Nevada corporation
(“Intelligentias”), and Datakom Gesellschaft fuer Datenkommunikation mbH, a
German corporation (“Datakom”).
 
WHEREAS, Intelligentias is a leading provider of forensic data
retention software (the “Intelligentias Software”) for telecommunications
companies, Internet service providers (ISPs), businesses and law enforcement
agencies;
 
WHEREAS, the focus of Datakom’s main business line named G-TEN is system
integration and creation of products which allow for lawful interception of
telecommunications for law enforcement agencies and intelligence services (the
“DATAKOM/GTEN Products”)
 
WHEREAS, Intelligentias and Datakom desire to enter into an arrangement for the
purpose of cooperatively marketing and selling the Intelligentias Software and
the DATAKOM/GTEN Products (hereinafter referred to together as the “Contractual
Products”); and
 
WHEREAS, this Agreement defines the rights and responsibilities of
Intelligentias and Datakom in furthering such objectives.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  
Joint Marketing.

 
a.
The parties agree to engage in, on a case by case basis, and in any case on a
non-exclusive (except as defined herein) basis, cooperative marketing efforts to
promote the sale of Contractual Products as described herein.

 
b.
Within thirty (30) days of the date of this Agreement, the parties will develop
an initial plan to jointly market and sell the Contractual Products to mutually
identified customers (the “Targeted Clients”).  In addition to directly
marketing and promoting the Intelligentias Software by Intelligentias and
Datakom/GTEN Products by Datakom to the Targeted Clients, the parties will (a)
introduce other selling opportunities to the other party’s sales force in new
markets and (b) participate, when necessary, in joint sales calls with the other
party.  Each of Intelligentias and Datakom shall use reasonable commercial
efforts to identify sales opportunities for the services of the other
party.  Should either party identify a sales opportunity for the services of the
other party, the party

 
 
 

--------------------------------------------------------------------------------


 
identifying such sales opportunity shall invite, by written invitation, the
other party to participate is such sales opportunity.
 
c.
If one party (the “Inviting Party”) invites the other party (the “Invited
Party”) to a prospective client for a sales opportunity as set forth in this
Section 1, and the Invited Party accepts such invitation, then, for a period of
three (3) months following such introduction, the Invited Party agrees not to
recommend to such prospective client any company that provides products
competitive to the Inviting Party.  The parties acknowledge and agree to always
represent the other party’s services in a positive manner.

 
d.
The parties acknowledge and agree that when jointly marketing the Contractual
Products to a potential client each party is responsible for the pricing of
their respective products.  At times, Intelligentias’s pricing and Datakom’s
pricing may be combined in a single proposal to be presented to a potential
client by either Intelligentias or Datakom.  Notwithstanding that
Intelligentias’s pricing and Datakom’s pricing may be combined in an initial
proposal each party will enter into a separate agreement with the client
regarding the provision of their respective services and payment for their
respective services unless the parties mutually agree in writing to have one
party enter into a relationship with the potential client.  In the event the
parties enter into one agreement with a client for the payment of the
Intelligentias Software and Datakom/GTEN Products the parties will, prior to the
execution of any such agreement with a potential client, mutually agree as to
how each party will get paid for the provision of their software.

 
e.
Within ten (10) days of the date of this Agreement, Intelligentias and Datakom
will each dedicate one (1) full time senior sales person/consultant to promote
–the sale of the Intelligentias Software and Datakom/GTEN Products to the
Targeted Clients as well as other potential clients.  Within thirty (30) days of
the date of this Agreement, the Intelligentias dedicated person and the Datakom
dedicated person will meet to discuss the promotion of the Intelligentias
Software and Datakom/GTEN Products to the Targeted Clients.

 
f.
Within thirty (30) days of the date of this Agreement, the Intelligentias
dedicated person and the Datakom dedicated person shall develop, on a case by
case basis, a client sales presentation which discusses the benefits of both the
Intelligentias Software and Datakom/GTEN Products to enable each party’s sales
associates/consultants to effectively market and sell both the Intelligentias
Software and Datakom/GTEN Products to Targeted Clients. In addition, the
Intelligentias dedicated person and the Datakom dedicated person agree to
arrange introductory meetings between Datakom sales associates/consultants (to
be identified in Datakom’s sole discretion) and members of Intelligentias sales
associates/consultants (to be identified in Intelligentias’s sole discretion) to
explain the Intelligentias Software

 
 
 

--------------------------------------------------------------------------------


 
and Datakom/GTEN Products when appropriate and in view of a concrete
project/sale activity. The parties acknowledge and agree that each party will
bear its own costs related to the development of the sales presentation and
introductory meetings described in this Section 1(f).   For clarification, no
party should market the other party’s products or approach any Targeted Client
without prior mutual agreement of the parties.
 
g.
Both parties agree to work together to develop the appropriate sales support
literature on a case by case basis that will appropriately describe how the
parties’ services work in conjunction with each other, provided, however, that
such literature shall only be used following written approval by both
parties.  Such collateral shall include, but not be limited to, direct mailing
materials for transmission to current customers of Intelligentias and Datakom,
white paper(s), sales presentations and/or case studies.  All collateral
materials developed pursuant to this Section 1(g) shall contain the proprietary
marks of both parties.  The parties shall have a joint ownership interest in all
such collateral materials and each shall have an unlimited right and license to
use, copy, modify and distribute such materials.  Each of the parties may
distribute, to any of its customers, potential customers and partners, copies of
any and all jointly-developed sales collateral.  The parties may also mutually
agree to present together at trade shows, seminars and/or conferences at each
party’s own cost and expense.

 
h.
The parties acknowledge and agree to mutually evaluate new technology and
services that allow both parties to expand the delivery of the Intelligentias
Software and other Intelligentias product offerings and the Datakom/GTEN
Products and other product offerings of Datakom on a case by case basis.

 
2.  
Exclusive Marketing Rights to G-TEN Line of Products

 
a.  
Datakom hereby appoints Intelligentias, and Intelligentias hereby accepts such
appointment, as Datakom’s exclusive representative to market the G-TEN line of
products as further described on Exhibit A hereto (the “GTEN Products”) to
end-users in the territories set forth on Exhibit B hereto (the “Territories”)
and provide installation and maintenance services, on an as requested basis with
respect the GTEN Products to end-users in the Territories.

 
b.  
Datakom shall supply Intelligentias with copies of Datakom’s marketing materials
for the GTEN Products when appropriate and on a case by case
basis.  Intelligentias is authorized to make copies of the marketing materials
for distribution to end-users, upon written approval of Datakom in each
individual case.

 
 
 

--------------------------------------------------------------------------------


 
 
c.  
Datakom shall provide Intelligentias, at no cost to Intelligentias, with all
modifications and enhancements to the GTEN Products which are made generally
available to users of the GTEN Products.

 
d.  
Datakom has already provided to Intelligentias, at no cost to Intelligentias,
basic and advanced technical training regarding the marketing, installation,
use, and maintenance of the GTEN Products.  Datakom will provide periodic
technical training sessions, technical assistance, by correspondence, telephone,
facsimile transmission, electronic mail, visits of Datakom personnel and other
mutually agreed upon means regarding the marketing, installation, use and
maintenance of the GTEN Products, whereby the means of assistance in each
individual case shall be in Datakom’s own discretion.

 
e.  
Datakom hereby grants to Intelligentias, subject to the terms and conditions
contained in this Agreement, an exclusive and non-transferable license to (i)
market and provide installation and maintenance services, as provided in this
Agreement, with respect to the GTEN Products within the Territories and (ii) use
the GTEN Products to the extent required to fulfill Intelligentias’s marketing
and related services and support obligations under this Agreement.

 
f.  
Datakom warrants that it has the right to grant to Intelligentias a license for
the marketing, support and use of the GTEN Products contemplated by this
Agreement. Datakom warrants that the GTEN Products will substantially conform
with the functionality described in the GTEN Products technical
documentation.  The foregoing warranty shall be void if any error or malfunction
with respect to the GTEN Products is caused by machine malfunction, by
modification not made or authorized by Datakom, or by incorrect data or
procedures used by Intelligentias.  Datakom’s sole obligation with respect to
any GTEN Products which does not perform as warranted will be to use its best
efforts to correct, at its expense, any error by repair or replacement of the
GTEN Products  Intelligentias shall make no representation or warranty
concerning the GTEN Products other than those which are in all respects
consistent with, and do not expand the scope of, Datakom’s representations and
warranties in this Agreement. The foregoing warranties in this Section 2(f) are
given in lieu of all other warranties, whether express or implied, in fact or in
law, including the implied warranties of merchantability and fitness for a
particular purpose.

 
3.  
Resale.  During the Term of this Agreement, each party may order on a case by
case basis computer software systems and services from the other party for
resale to end-users on a non-exclusive world-wide basis.  Such resales shall be
subject to the terms, conditions and restrictions as agreed between the parties
in each individual case.  The parties hereby further agree that, subject to
applicable law,  (i) any resales from Datakom to Intelligentias shall be
governed by German Law and that any disputes arising from or in conjunction with
such resale shall be referred to the courts for the administrative area in which
Datakom has its

 
 
 

--------------------------------------------------------------------------------


 
statutory seat; and (ii) any resales from Intelligentias to Datakom shall be
governed by the laws of the State of California, without giving effect to the
choice of law principles thereof, and that any disputes arising from or in
conjunction with such resale shall be referred to the state or federal courts in
San Francisco or San Mateo County, California.
 
4.  
Compensation.  Except as set forth in this Agreement or the Exhibits hereto, as
full compensation for the arrangements and obligations set forth herein,
Intelligentias agrees to pay Datakom two million one hundred fifty thousand
United States dollars (US$2,150,000), which shall be due and payable pursuant to
the Escrow Agreement, dated as of February 28, 2008, attached hereto as Exhibit
C.

 
5.  
Confidentiality. In connection with performing the services detailed in this
Agreement, each party (“Discloser”) may disclose to the other (“Recipient”)
certain proprietary and confidential information (“Information”), which
Information shall be maintained in confidence by the Recipient in accordance
with this Section 5.

 
a.  
Recipient agrees that it shall maintain the Information in confidence and limit
its use to the purposes specified in this Agreement using at least the same
degree of care as it employs with respect to its own proprietary and
confidential information.

 
b.  
Discloser agrees that Recipient shall have no obligation with respect to any
Information which:

 
(1)  
is now or hereafter becomes publicly known,

(2)  
is disclosed to Recipient by a third party that Recipient believes is legally
entitled to disclose such information,

(3)  
is known by Recipient prior to its receipt of the information,

(4)  
is disclosed to a third party with the Discloser’s written consent,

(5)  
is disclosed by the Discloser to a third party without the same restrictions as
set forth herein,

(6)  
is required to be disclosed by a court of competent jurisdiction, administrative
agency or governmental body, or by law, rule or regulation, or by applicable
regulatory or professional standards, or

(7)  
is disclosed by Recipient in connection with any judicial or other proceeding
involving the Discloser or a client and the Recipient (or any officers,
directors, partners, principals or employees of the Recipient) (whether or not
such proceeding involves any third parties) relating to the Recipient’s services
for a client or this Agreement.

 
c.  
Discloser shall retain title to all tangible forms of the Information, such as
written documentation, delivered pursuant to this Agreement, and all copies
thereof. Except as expressly provided in this Agreement, Recipient

 
 

--------------------------------------------------------------------------------


 
 
shall not copy or reproduce, in whole or in part, any Information without
written authorization of Discloser.
 
d.  
Information shall not be used by Recipient to invent, create, modify, adopt or
manufacture any hardware or software or other products or services which would
or could compete with or be used in lieu of the Discloser’s hardware or software
or other products or services.

 
e.  
Except as expressly provided in this Agreement, Discloser grants no other
license under any copyrights, patents, trademark or trade secret by the
disclosure of the Information

 
f.  
Upon termination of this Agreement or on written request of Discloser, Recipient
shall promptly return or destroy (with such destruction to be certified by the
Recipient to the Discloser) all tangible Information and copies thereof,
provided, however, that Recipient shall have the right to retain any summaries,
analyses, notes or extracts prepared by it, which are based on or contain
portions of Discloser’s Information, as evidence of this alliance as may be
required by law, regulation, professional standards or reasonable business
practice.

 
g.  
Each party acknowledges that remedies at law may be inadequate to protect the
other party against any actual or threatened breach of this Section 5 by a
breaching party and, without prejudice to the rights and remedies otherwise
available to the non-breaching party, each party agrees to the granting of
injunctive relief in the non-breaching party’s favor.

 
6.  
Term and Termination.

 
a.  
Unless earlier terminated pursuant to this Section 6, this Agreement shall be in
effect for eighteen (18) months (the “Term”) from February 28, 2008 (the
“Effective Date”), subject to an automatic six (6) month renewal at the
expiration of the Term unless either party notifies the other in writing at
least thirty (30) days prior to the end of the Term of its election to allow the
Term to expire unrenewed.

 
b.  
Either party may terminate this Agreement for material breach upon thirty (30)
days prior written notice setting forth in reasonable detail the nature of the
breach, provided the breach is not remedied during such thirty day notice
period.

 
c.  
Either party may terminate this Agreement immediately upon written notice if the
other party ceases conducting business in the normal course, becomes bankrupt,
makes a general assignment of the benefit of creditors, suffers or permits the
appointment of a custodian or receiver for any part of its business or assets,
or avails itself of or becomes subject to any proceedings under any statute of
any governing authority relating to bankruptcy, insolvency, or the protection of
creditor’s rights, provided that

 
 

--------------------------------------------------------------------------------


 
with respect to any such proceeding commenced against a party without its
consent or acquiescence, such right of termination shall not arise if such
proceeding is dismissed or withdrawn within sixty (60) days after the
commencement thereof.
 
d.  
Termination of this Agreement will not affect preexisting proposals or contract
awards.  Upon termination of this Agreement each party shall return to the other
all proprietary and confidential materials and all rights and obligations under
this Agreement shall terminate except for the obligations regarding
confidentiality in Section 5 above which shall remain in full force and effect.

 
7.  
  Intellectual Property.

 
a.  
The terms of this Section 7 apply to all Intellectual Property (as defined
below) used or developed by either party in the course of the performance of its
obligations under this Agreement (“Business Development”), it being acknowledged
for purposes of clarity that in no event shall use or development under a
subcontract or similar agreement constitute “Business Development” hereunder.

 
b.  
All right, title and interest in and to any inventions, discoveries, ideas,
methods, works, materials, software, know-how, information, procedures,
processes, techniques, tools, designs, routines, utilities, samples, prototypes
and data, including all patent, copyright, trademark, trade secret and other
intellectual property rights therein (“Intellectual Property”), (i) owned or
used by a party prior to the Effective Date of this Agreement, including the
Intelligentias Software and the Datakom Software (ii) otherwise made, created,
or developed by the party outside of this Agreement, or (iii) resulting from
modifications to any of the Intellectual Property of a party described in clause
(i) or (ii) made by either party in connection with this Agreement (hereafter
referred to as “Background Intellectual Property”), shall remain the sole and
exclusive property of such party or its licensors.  Each party hereby grants to
the other party, during the term of this Agreement, a nontransferable,
nonexclusive, royalty-free license to use, execute, perform, copy (as reasonably
necessary), distribute, modify and make derivative works of any of its
Background Intellectual Property provided by it to the other party, solely for
use in connection with Business Development.  Except as expressly set forth in
the preceding sentence, nothing contained in this Agreement shall be deemed to
grant a party, either directly or by implication, estoppel or otherwise, any
right, title or interest in any Background Intellectual Property of the other
party.

 
c.  
Neither party shall make use of any of its Background Intellectual Property
which resulted from modifications to its Background Intellectual Property made
by the other party or by the parties jointly for any purpose, whether during or
after the Term hereof, except (i) solely for internal purposes,

 
 
 

--------------------------------------------------------------------------------


 
including training of their personnel, (ii) development in connection with
Business Development, provided that any derivative work or modification thereof
shall be deemed Background Intellectual Property created by the same party or
parties that created it, and (iii) as the parties shall have agreed in writing
in connection with joint engagements of the parties or otherwise.  The parties
agree to negotiate in good faith a suitable royalty agreement should the party
owning such Background Intellectual Property request of the other permission to
use it for any other purposes.
 
d.  
Ownership rights in and to all Intellectual Property conceived, made, or created
solely or jointly by one or both of the parties during and as a result of the
performance of work pursuant to Business Development (hereafter referred to as
“Newly Created Materials”) shall vest as follows.  Except as provided below,
Newly Created Materials created solely by one party shall be owned exclusively
by the party so conceiving, making, or creating such Newly Created Materials
(hereafter referred to as the “Inventing Party”).  In those cases in which Newly
Created Materials are owned by the Inventing Party pursuant to the preceding
sentence, such Inventing Party hereby grants the other party, during the Term of
this Agreement, a nonexclusive, nontransferable, royalty-free, license to make,
use, execute, perform, copy (as reasonably necessary), distribute, modify and
make derivative works of such Newly Created Materials solely for use in
connection with Business Development.  Except as provided below, Newly Created
Materials created jointly by personnel of both parties shall be jointly owned by
the parties.  Notwithstanding the preceding four sentences, Newly Created
Materials which are modifications to or derivative works of Background
Intellectual Property or individually owned Newly Created Materials, whether
created solely by one party or created jointly by personnel of both parties,
shall be owned exclusively by the party owning the Background Intellectual
Property or individually owned Newly Created Materials forming the basis for the
modifications or derivative work, it being acknowledged that application program
interfaces and handshake routines shall not be deemed modifications or
derivative works for the purposes of this Agreement.  The parties acknowledge
that use of such Newly Created Materials described in the previous sentence
shall be in accordance with subsection 7(c) above, by virtue of being Background
Intellectual Property pursuant to clause (iii) of subsection 7(b) above.  With
respect to Newly Created Materials owned jointly by both parties, the parties
shall share all relevant information pertaining to such materials and shall
decide on a case by case basis which of the parties may file and prosecute any
applications, and maintain any registrations obtained, for intellectual property
rights therein in the U.S. and in foreign countries.

 
e.  
Neither party shall make use of any jointly owned Newly Created Materials for
any purpose, whether during or after the term hereof, except

 
 
 

--------------------------------------------------------------------------------


 
(i) solely for internal purposes, including training of their personnel, (ii)
development in connection with Business Development, provided that any
derivative work or modification thereof shall be deemed jointly owned Newly
Created Materials and (iii) as the parties shall have agreed in writing in a
joint proposal or otherwise in connection with joint engagements of the
parties.  The parties agree to negotiate in good faith a suitable royalty
agreement or revenue sharing arrangement should either party request of the
other permission to use any jointly owned Newly Created Materials independently
of the other.
 
f.  
Each party warrants to the other that it possesses all rights necessary to grant
the rights and licenses herein.  All Intellectual Property furnished by one
party (the “Furnishing Party”) to the other party (the “Receiving Party”) for
use hereunder without separate written license (“Provided Material”) shall be
deemed to have been provided solely for purposes and use in connection with the
collaborative effort of the parties hereunder and is so provided and/or licensed
“AS IS”. THE FURNISHING PARTY MAKES NO EXPRESS OR IMPLIED WARRANTIES TO THE
RECEIVING PARTY, INCLUDING THOSE OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NONINFRINGEMENT, REGARDING THE PROVIDED MATERIALS.

 
8.  
Intellectual Property Indemnification.

 
a.  
The Furnishing Party shall defend, indemnify and save and hold harmless
(“Indemnify”) the Receiving Party from and against any and all claims, suits,
proceedings or demands by third parties that the Provided Materials infringe
their patent or any copyright rights, trademark, other proprietary information
or misappropriate their trade secrets (“Claim”), including reasonable expenses
and attorney’s fees and costs of litigation and settlement of such Claims,
provided that the Receiving Party (A) promptly gives notice of such Claim to the
Furnishing Party, (B) assists the Furnishing Party, at the Furnishing Party’s
sole expense, with the defense or settlement of the Claim, and (C) gives the
Furnishing Party full control and authority of the defense (with counsel of its
own choosing) or any negotiations for settlement thereof, provided that any
settlement imposing any obligation on the Receiving Party (other than an
obligation which will be discharged by the Furnishing Party on the Receiving
Party’s behalf) shall require the Receiving Party’s advance written consent,
which consent shall not be unreasonably withheld.

 
b.  
The Furnishing Party shall not be responsible for any Claim to the extent (A)
the Claim arises out of work performed by or products or materials furnished by
anyone other than the Furnishing Party, (B) the Claim relates to an infringement
of the Provided Materials in combination with other products or materials
furnished by anyone other than the Furnishing Party and such infringement would
not have occurred except for such combination, (C) the Claim relates to an
infringement arising out of a modification to the Provided Materials not
performed by the Furnishing Party

 
 

--------------------------------------------------------------------------------


 
 
and such infringement would not have occurred except for such modification, (D)
the Claim relates to an infringement arising out of a use of the Provided
Materials in a manner not contemplated by this Agreement, or (E) the Claim
relates to an infringement arising from the failure of the Receiving Party to
use, or to cause such Receiving Party’s client to use, any corrections or
modifications to the Provided Materials made available by the Furnishing Party,
and such infringement would not have occurred except for such failure.
 
c.  
This Section 8 states the parties’ entire liability and exclusive remedy for
infringement of intellectual property of any kind.

 
9.  
Independent Contractors.  The parties shall act as independent contractors in
the performance of this Agreement. This Agreement does not create a partnership
or joint venture between the parties hereto, or the relationship of employer and
employee or of principal and agent, and neither party shall represent otherwise
to a third party.  Neither party shall act as agent for or partner of the other
party for any purpose whatsoever, and the employees of one party shall not be
deemed to be employees of the other party. During the course of the Agreement,
if the terms “partner” or “partnership” are used to describe the relationship
between Datakom and Intelligentias, each party shall make it clear to the
recipient of such description that those terms refer only to the spirit of
cooperation that exists between Datakom and Intelligentias and do not describe
or create a legal partnership or any responsibility by one for the obligations
or liabilities of the other.

 
Nothing in this Agreement shall be construed to grant either party the right to
make commitments of any kind for or on behalf of the other party and neither
party shall have any power, right or authority to bind the other party or to
assume or to create any obligation or responsibility, whether express or implied
on behalf of the other party unless previously authorized by such other party in
writing.


Neither party is responsible to any customer or client for the quality of
services or the performance of products furnished by the other party. Each party
is solely responsible for establishing the prices for its own products, services
and associated deliverables. In no event shall either party, or the officers,
directors, partners, principals or employees of either party be liable under or
in connection with this Agreement for any claim or demand against the other, its
officers, directors, partners, principals, employees, agents or representatives
by any third party nor for any amounts representing loss of profit, loss of
business or special, indirect, incidental, consequential or punitive damages,
regardless of the form of the cause of action, whether in contract, statute or
tort (including, without limitation, negligence), or otherwise.
 
 

--------------------------------------------------------------------------------



 
10. Use of Names, Trademarks, etc.  Except as expressly provided in this
Agreement, neither party, without the express prior written approval of the
other party, shall use the trademarks, service marks or proprietary words or
symbols of the other party. Notwithstanding the foregoing, nothing contained in
this Agreement shall affect either party’s rights to use any trademarks, service
marks or proprietary words or symbols of the other party to properly identify
the goods or services of such other party to the extent otherwise permitted by
applicable law or by written agreement between the parties.
 
11. Non-solicitation.  Neither party shall knowingly attempt or endeavor to
solicit or entice away any partner, principal, employee, consultant or director
(an “employee”) of the other who has been directly and substantively engaged in
the performance of this Agreement, during the term of this Agreement or for a
period of 12 months following termination or expiration of the last to expire
thereof, nor knowingly employ or aid or assist in or procure the employment by
any other person, firm or corporation of any such employee.  Where an
ex-employee of either party becomes free of any covenants which may have
survived the contract or relationship of employment, either party may facilitate
the employment of such a person.  This provision shall not restrict the right of
either party to solicit or recruit generally in the media, and shall not
prohibit either party from hiring an employee of the other who answers any
advertisement or who otherwise voluntarily applies for hire without having been
initially personally solicited or recruited by the hiring party.  Neither party
shall be in breach of this Section 11 if those responsible for the solicitation,
hiring or retention of the other party’s employees were not aware of the
prohibition contained in this Section 11; personnel of each party who are
directly involved in this alliance shall be conclusively deemed to know of the
prohibition.  The provisions of this Section 11 shall survive the termination of
this Agreement for the period set forth in the first sentence of this Section
11.
 
12.  
Affiliates.  The parties intend this Agreement to provide for global
cooperation.  To such end, any affiliate of either party may act as it is
permitted to act pursuant to the terms of this Agreement and, whether or not the
applicable provisions refer explicitly to such party’s affiliates, be entitled
in respect of such acts to all of the rights and protections accorded to such
party hereunder, provided that such party will ensure that such affiliates
comply, with respect to such acts, with the related obligations set forth
hereunder and will be responsible for any breaches of this Agreement by such
affiliates.

 
13.  
Assignment Rights. Neither party may assign, transfer or delegate any of the
rights or obligations set forth in this Agreement without the prior written
consent of the other party, and any attempted assignment will be null and void.

 
14.  
Waiver.  Any waiver of any provision of this Agreement or a delay by either
party to enforce, in any one or more instances, any of the rights, terms or
conditions of this Agreement is not effective unless in writing and shall not be
construed as a continuing waiver nor create an expectation of nonenforcement of
any such right, term, condition or any other provision except as shall be set
forth explicitly in such writing.

 
 
 

--------------------------------------------------------------------------------


 
 
15.  
Choice of Law; Jurisdiction.   This Agreement shall be governed by the laws of
the State of California, without giving effect to the choice of law principles
thereof.  Any legal action or proceeding relating to this Agreement, and any
other aspect of the parties’ relationship shall be instituted in a state or
federal court in San Francisco or San Mateo County, California.  The parties
agree to submit to the jurisdiction of, and agree that venue is proper in these
courts in any such legal action or proceeding.

 
16.  
Notice.  Any notice, consent, request or other communication made or given in
accordance with this Agreement shall be in writing and shall be deemed
effectively given when actually received if delivered in person, sent by
internationally recognized overnight courier service, or sent by facsimile
transmission or, if mailed, five business days after mailing by registered or
certified mail, return receipt requested to those listed below at their
following respective addresses or facsimile numbers:

 
 
       IF TO INTELLIGENTIAS:                   303 Twin Dolphin Drive
6th Floor
Redwood City, CA 94065
Telecopier:
Attn:  Luigi Caramico

 
 
       IF TO DATAKOM:                      Oskar-Messter-Strasse 16
85737 Ismaning
Germany
Telecopier:
Attn:




17.  
or to such other address or addresses as a party may from time to time designate
as to itself, by notice as provided herein, provided that any such notice shall
be deemed effectively given only upon receipt.

 
18.  
Entire Agreement.  This Agreement, including, without limitation, all
attachments and Exhibits, constitutes the entire agreement between the parties
with respect to its subject matter and supersedes all prior and contemporaneous
understandings, representations, proposals, negotiations and communications,
oral or written, between the parties or their representatives.  This Agreement
may not be modified except in writing signed by the duly authorized
representatives of the parties hereto.

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.
 


 
INTELLIGENTIAS, INC.
 
 
By: /s/ Luigi Caramico
Name: Luigi Caramico
Title: President
DATAKOM GESELLSCHAFT FUER DATENKOMMUNIKATION MBH
 
 
By: /s/ Paul Hoffman
Name:  Paul Hoffman
Title: Managing Director
 



 
(Exhibits intentionally omitted)
 
 
 
 
 